141 F.3d 1176
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Guy A. KORT, Plaintiff-Appellant,v.ALLSTATE INSURANCE COMPANY, Defendant-Appellee.
No. 97-15788.D.C. No. CV-95-02867-FMS.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 13, 1998**.Decided Mar. 19, 1998.

1
Appeal from the United States District Court for the Northern District of California Fern M. Smith, District Judge, Presiding.


2
Before SKOPIL and KOZINSKI, Circuit Judges, and WEINER,*** District Judge.


3
MEMORANDUM*


4
Kort largely relies on President Reagan's Proclamation of March 10, 1983.  However, in that same proclamation, the President wrote that "the Exclusive Economic Zone remains an area beyond the territory and territorial sea of the United States...." Proclamation No. 5030, 3 C.F.R. 22, 23 (1984).  Kort also relies upon the definition of "United States" in 43 U.S.C. § 1333(b)(3), even though that definition only applies to eligibility for benefits under the Longshore and Harbor Workers' Compensation Act.  Moreover, 43 U.S.C. § 1332(2) provides that the Outer Continental Shelf Lands Act "shall be construed in such a manner that the character of the waters above the outer Continental Shelf as high seas ... shall not be affected...." The accident presumably occurred on the surface of the ocean, not on the floor.


5
Although the language of Allstate's insurance policy is somewhat ambiguous, it is unreasonable to believe that Kort or any reasonable person would expect the policy to extend the United States to over 200 nautical miles from the mainland.


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


**
 * The Honorable Charles R. Weiner, United States District Court for the Eastern District of Pennsylvania, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3